Citation Nr: 1431956	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  13-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  

2. Entitlement to an initial evaluation in excess of 50 percent for right upper extremity diabetic peripheral neuropathy.  

3. Entitlement to an initial evaluation in excess of 30 percent for left upper extremity diabetic peripheral neuropathy.  

4. Entitlement to an initial evaluation in excess of 20 percent for right lower extremity diabetic peripheral neuropathy.  

5. Entitlement to an initial evaluation in excess of 20 percent for left lower extremity diabetic peripheral neuropathy.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1951 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in San Diego, California, which granted service connection for diabetes mellitus and bilateral diabetic peripheral neuropathy of the upper and lower extremities.  The February 2012 rating decision assigned the following ratings: 20 percent for diabetes mellitus; 40 percent for diabetic peripheral neuropathy of the right upper extremity; 30 percent for diabetic peripheral neuropathy of the left upper extremity; 20 percent for diabetic peripheral neuropathy of the right lower extremity; and 20 percent for diabetic peripheral neuropathy of the left lower extremity.  

During the period on appeal, a May 2013 rating decision increased the rating for the Veteran's diabetic peripheral neuropathy of the right upper extremity from 40 percent to 50 percent.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In this regard, it is important for the Veteran to understand that a decision was ready for dispatch in this case in January 2014.  However, a request by the Veteran's attorney that month for a copy of the claims file (and time to review the material sent) delayed the timely adjudication of the case.  In any event, the undersigned has reviewed the Veteran's May 2014 letter and apologizes for the delay in the full adjudication his case.   


FINDINGS OF FACT

1. The Veteran's diabetes mellitus has not required insulin or regulation of activities at any time during the period on appeal.  

2. The Veteran's diabetic peripheral neuropathy of the right upper extremity has been best characterized as severe incomplete paralysis of the median nerve throughout the period on appeal.  

3. The Veteran's diabetic peripheral neuropathy of the left upper extremity has been best characterized as moderate incomplete paralysis of all radicular groups throughout the period on appeal.  

4. The Veteran's diabetic peripheral neuropathy of the right lower extremity has been best characterized as moderately severe incomplete paralysis of the sciatic nerve throughout the period on appeal.  

5. The Veteran's diabetic peripheral neuropathy of the left lower extremity has been best characterized as moderately severe incomplete paralysis of the sciatic nerve throughout the period on appeal.   

6. The schedular criteria are adequate to rate the Veteran's service-connected disabilities at this time.

7.  The Veteran's service-connected disabilities prevent him from maintaining substantial gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).   

2. The criteria for a disability rating in excess of 50 percent for diabetic peripheral neuropathy of the right upper extremity have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8515 (2013).

3. The criteria for a disability rating in excess of 30 percent for diabetic peripheral neuropathy of the left upper extremity have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8513 (2013).

4. The criteria for a disability rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2013).

5. The criteria for a disability rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2013).

6.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The Veteran is seeking an increase in his initial evaluations for diabetes mellitus and bilateral diabetic peripheral neuropathy of the upper and lower extremities.  For the reasons that follow, the Board finds that no increase in the evaluations of the Veteran's diabetes mellitus or peripheral neuropathy of the upper extremities is warranted.  However, the Board finds an increase in the evaluation of the Veteran's peripheral neuropathy of the lower extremities is warranted for both lower extremities.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120 .  Given the facts of this case, evaluation of mental function is not applicable.  Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120 .  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123 .  Neuritis and neuralgia may also be characterized by constant pain.  38 C.F.R. §§ 4.123, 4.124.  Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain. 

A. Diabetes Mellitus

Pursuant to the rating criteria for the endocrine system, the Veteran's service-connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913.  A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  38 C.F.R. § 4.119 (2013).  

Important for this case, a 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  Id.  

A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2013).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.   

The Veteran submitted July 2010 to May 2011 treatment records from Dr. M.G. and Dr. J.L., the two private physicians who have treated him for diabetes mellitus.  These treatment records show the Veteran was diagnosed with diabetes mellitus, type II, in 2010.  

A July 2010 treatment record from Dr. M.G. noted the Veteran was doing much better managing his diabetes and that he was attending diabetic classes.  The Veteran reported that his leg pains had resolved and that he had no other complaints.  The Veteran reported that he was walking and regulating his diet the best he could.  Dr. M.G. noted that the Veteran needed to stay as active as possible and watch his diet.  The Veteran was continued on his present dose of Metformin, an oral hypoglycemic agent, and Dr. M.G. provided a diagnosis of diabetes mellitus without mention of complication.  

An October 2010 treatment record from Dr. M.G. noted the Veteran was going to attend diabetic classes and was attempting to follow a diabetic diet.  The Veteran reported his fasting blood sugar was in the 120 to 160 range and that he had no other complaints.   The Veteran was continued on his present dose of Metformin, but samples were sent to the lab for analysis and Dr. M.G. provided a diagnosis of diabetes mellitus, uncontrolled.  

A March 2011 treatment record from Dr. J.L. noted that the Veteran's dose of Metformin had been increased with seemingly better control of his blood sugar levels.  A May 2011 treatment record from Dr. J.L. noted that the Veteran's Metformin dose would be adjusted after pending lab tests were completed.  

The Veteran submitted a May 2011 statement regarding his diabetes and peripheral neuropathy, in which he reported taking 2 Metformin tablets in the morning and 1 tablet in the evening to control his blood sugar levels.  The Veteran reported attending diabetic classes.  He also reported that he watched what he ate and did not consume sugar or sweets.  The Veteran reported tingling in his fingers and his feet.  

The Veteran was afforded an initial VA examination for his diabetes mellitus and peripheral neuropathy in October 2011.  On examination, the VA examiner indicated that the Veteran had been diagnosed with diabetes mellitus, type II, in 2010 and that his diabetes was treated with a restricted diet and an oral hypoglycemic agent.  The examiner indicated that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  The examiner indicated that the Veteran visited his provider for episodes of ketoacidosis or hypoglycemic reactions twice per month, and that he had had no hospitalizations for such episodes in the last 12 months.  

The October 2011 VA examiner indicated the Veteran had experienced progressive unintentional weight loss of 10 percent, which was attributable to diabetes.  The examiner also indicated the Veteran had experienced progressive loss of strength attributable to diabetes.  The examiner noted the Veteran had peripheral neuropathy but no other recognized complications of diabetes.  The examiner stated that the Veteran's diabetes did impact his ability to work, and that he felt it slowed him down tremendously and he had to rest a lot.  

The Veteran was afforded a second VA examination to evaluate his diabetes and peripheral neuropathy in October 2013.  On examination, the Veteran reported his diabetes medication was still Metformin and that at his recent eye examination he was told he had no eye damage related to diabetes.  The Veteran reported his activities included gardening and walking, and that he had recently bought a bike to start riding.  The examiner noted that the Veteran's urine showed proteinuria, but that there was no history of kidney disease due to diabetes and no previous urine tests to check if the proteinuria was persistent.  

The October 2013 VA examiner indicated the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus, providing highly probative evidence against this claim.  The examiner indicated that the Veteran visited his provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions, and that he had had no hospitalizations for such episodes in the last 12 months.  The examiner indicated that the Veteran had experienced neither progressive unintentional weight loss nor progressive loss of strength as a result of his diabetes.  The examiner indicated that the Veteran had peripheral neuropathy but no other recognized complications of diabetes mellitus.  The examiner also indicated that the Veteran's diabetes did not impact his ability to work.  

The evidence of record does not show the Veteran's diabetes mellitus requires treatment with insulin or requires the regulation of activities.  The Veteran has consistently been prescribed an oral hypoglycemic agent, Metformin, to control his blood sugar levels.  The Board notes that the Veteran's Metformin dose appears to have been increased throughout the course of his treatment, and that he is presently prescribed a higher dose than when he began receiving treatment for diabetes in 2010.  However, an increase in the dose of the Veteran's oral hypoglycemic agent does not mean an increase in his disability rating for diabetes is warranted.  There is no evidence to show that the Veteran's diabetes is no longer controlled with an oral hypoglycemic agent alone or that regular insulin injections are required to control the Veteran's blood sugar levels.  

There is also no evidence to show that regulation of activities is required to treat the Veteran's diabetes.  The July 2010 treatment record from Dr. M.G. shows the Veteran's treating provider recommended the Veteran stay as active as possible to help manage his diabetes.  That treatment record reflects the Veteran's report that he was walking to help maintain desirable blood sugar levels.  Both the October 2011 and October 2013 VA examiners indicated that regulation of activities was not required to treat the Veteran's diabetes.  At the October 2013 VA examination, the Veteran reported walking and gardening as activities to help manage his diabetes, and he also reported recently purchasing a bicycle to ride.  At no time during the period on appeal has the Veteran asserted that regulation of activities is required to manage his diabetes, and the medical evidence of record consistently indicates that no regulation of activities is required.  

The evidence of record does not show that insulin or regulation of activities is required to manage the Veteran's diabetes mellitus.  The evidence of record reflects that an oral hypoglycemic agent is required.  The evidence of record also reflects that a restricted diet is required.  The Veteran has submitted statements regarding his avoidance of sugar and sweets, and private treatment records from Dr. M.G. show the Veteran was attending diabetic classes and attempting to follow a diabetic diet.  Both VA examiners indicated that a restricted diet was required to manage the Veteran's diabetes.  The evidence thus reflects that an oral hypoglycemic agent and a restricted diet are required to manage the Veteran's diabetes.  The evidence does not show that either insulin or regulation of activities is required to manage the Veteran's diabetes, the requirements of the current evolution.  Accordingly, the criteria for a 40 percent rating for diabetes mellitus are not met.  

The evidence of record does not show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  As discussed above, the evidence of record does not show that management of the Veteran's diabetes requires either insulin or regulation of activities.  The evidence of record does show a restricted diet is required.  

The Veteran has not asserted that he has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions at any time during the period on appeal.  Both VA examiners indicated there were no hospitalizations for such episodes in the 12 months prior to each examination.   The October 2011 VA examiner indicated that the Veteran visited his diabetic care provider twice per month for episodes of ketoacidosis or hypoglycemic reactions.  However, the October 2013 VA examiner indicated the Veteran visited his diabetic care provider less than twice per month for such episodes.  The Veteran has not reported visiting his treating provider twice per month or more frequently more such episodes.  Private treatment records from Dr. M.G. reflect that the Veteran was seen for diabetes care three times during July 2010.  However, this appears to be the only month during which the Veteran was seen more than once for diabetes care.  

The Veteran has reported tingling, numbness and pain in his fingers and toes as a complication of diabetes, but has consistently denied other complications.  No diabetic complications other than peripheral neuropathy were noted in his private treatment records or on either VA examination.  The Veteran is already receiving separate compensable ratings for diabetic peripheral neuropathy of both upper and both lower extremities.  The evidence does not show that the Veteran's diabetes is manifested by complications that would not be compensable if separately evaluated.  

As the evidence of record does not show the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating for the Veteran's diabetes mellitus is not warranted.  

The evidence of record does not show that the Veteran's diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  As discussed above, the evidence does not show that management of the Veteran's diabetes requires insulin injections or regulation of activities. The evidence of record also does not show that any hospitalizations have been required for episodes of ketoacidosis or hypoglycemic reactions during the period on appeal.  The Veteran has not reported and the medical evidence of record does not indicate that weekly visits to his diabetic care provider have been required for such episodes.  

The evidence of record does show the Veteran experienced progressive loss of weight and strength at some point during the period on appeal.  The Veteran has not submitted any lay evidence regarding loss of weight or strength due to diabetes.  No notations regarding loss of weight or strength appear in the Veteran's private treatment notes from his diabetic care providers.  The October 2011 VA examiner noted the Veteran had experienced a progressive unintentional weight loss of 10 percent of his baseline weight.  The October 2011 VA examiner also indicated the Veteran had experienced progressive loss of strength attributable to his diabetes.  The October 2013 VA examiner noted that the Veteran had experienced neither loss of weight nor strength.  Based on this evidence, the Board finds the Veteran did experience progressive loss of weight and strength at some point during the period on appeal. 

As discussed above, the Veteran has not reported and the medical evidence of record does not show any complications of diabetes other than peripheral neuropathy.  The Veteran is receiving compensable ratings for diabetic peripheral neuropathy of both upper and both lower extremities.  Accordingly, the evidence does show that the Veteran has complications of diabetes that would be compensable if separately evaluated, and those complications are already separately evaluated.  Thus, the evidence of record shows that the Veteran has experienced progressive loss of weight and strength, and that he has complications of diabetes that would be compensable if separately evaluated.  However, the evidence does not show that the Veteran's diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Thus a 100 percent rating for the Veteran's diabetes mellitus is not warranted.  

Based on the above, the Board finds that no higher rating than 20 percent is warranted for the Veteran's diabetes mellitus under the General Ratings Formula.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  

The Board has also considered whether a referral for extraschedular rating is warranted for the rating on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's diabetes mellitus is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has reporting taking an oral hypoglycemic agent, restricting his diet, and staying active to help manage his diabetes.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that his disability affects his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected diabetes that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  

The Board concludes that the criteria for ratings in excess of 20 percent have at no time been met for the Veteran's diabetes mellitus.  Accordingly, staged ratings are inapplicable. See id.   



B. Peripheral Neuropathy Right Upper Extremity

The Veteran is currently assigned a 50 percent rating for peripheral neuropathy of the right upper extremity under Diagnostic Code (DC) 8515, which rates complete and incomplete paralysis of the median nerve.  The Veteran is right-hand dominant.  

Under DC 8515, complete paralysis of the median nerve is defined as follows: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Complete paralysis of the median nerve is rated 70 percent disabling for the dominant hand.  38 C.F.R. § 4.124a, DC 8515.  
Incomplete severe paralysis of the median nerve is rated 50 percent disabling for the dominant hand.  Id.  Incomplete moderate paralysis is rated 30 percent disabling, and incomplete mild paralysis is rated 10 percent disabling for the dominant hand.  Id.  

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, peripheral neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

As noted above, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124.  

The Board finds the Veteran has impairment of motor function in the right upper extremity.  The October 2011 and October 2013 VA examinations found normal muscle strength in the Veteran's right elbow, wrist and hand.  However, the October 2011 VA examiner noted the Veteran had progressive loss of strength as a result of his diabetes.   

The Board finds the Veteran does not have trophic changes as a result of his peripheral neuropathy of the right upper extremity.  Neither VA examiner found trophic changes in the right upper extremity, and the Veteran's private treatment records do not reflect any such trophic changes.  The Veteran has not asserted that he has experienced trophic changes in his right upper extremity at any time during the period on appeal.  Accordingly the Board finds the Veteran's peripheral neuropathy of the right upper extremity has not been manifested by trophic changes.  

The Board finds the Veteran has sensory disturbance of the right upper extremity.  Light touch and position sense tests of the right shoulder, forearm, hand and fingers yielded normal results at both VA examinations.  However, at the October 2011 VA examination the Veteran reported severe numbness and severe parasthesias and/or dysthesias in the right upper extremity.  At the October 2013 VA examination, the Veteran reported moderate numbness in the right upper extremity.  The Veteran's lay statements and private treatment records show he has consistently reported numbness and tingling in his hands.  

The Board finds the Veteran has reflex loss in the right upper extremity.  The October 2011 VA examination found decreased reflexes in the right biceps, triceps, and brachioradialis.  The October 2013 VA examination found decreased reflexes in the right triceps, and reflexes in the right biceps and brachioradialis were absent.  Accordingly the evidence of record shows reflex loss in the right upper extremity.  

The Board finds the Veteran does not have pain as a result of his peripheral neuropathy of the right upper extremity.  The Veteran reported neither constant nor intermittent pain at his VA examinations.  The Veteran's private treatment records and lay statements do not reflect reports of pain in the right upper extremity.  Thus the evidence of record does not show pain in the right upper extremity.  

The October 2011 VA examiner indicated the Veteran had moderate incomplete paralysis of the radial nerve, severe incomplete paralysis of the median nerve, and moderate incomplete paralysis of the ulnar nerve in the right upper extremity.  The October 2013 VA examiner indicated that the Veteran did not have an upper extremity diabetic peripheral neuropathy.  

The Veteran has impairment of motor function, sensory disturbance and reflex loss as a result of his peripheral neuropathy of the right upper extremity.  The Veteran does not have trophic changes or pain in the right upper extremity.  The Board finds that as the Veteran has impairment in three of these five areas, the only indication of severe incomplete paralysis was of the median nerve at the October 2011 VA examination, and the October 2013 VA examiner indicated the Veteran did not have an upper extremity peripheral neuropathy, the Veteran is not entitled to a rating higher than the 50 percent already assigned for severe incomplete paralysis of the median nerve under DC 8515.  

The only higher rating under DC 8515 is 70 percent, which requires complete paralysis of the median nerve.  There is no medical or lay evidence of record which reflects a finding or assertion of complete paralysis of the median nerve.  Accordingly, a 70 percent rating is not warranted.  38 C.F.R. § 4.124a, DC 8515.  

The Board has also considered whether the Veteran's peripheral neuropathy of the right upper extremity could be assigned a higher disability rating under another diagnostic code.  Incomplete paralysis of an upper extremity nerve cannot be assigned a rating in excess of 50 percent under any diagnostic code within 38 C.F.R. § 4.124a except DC 8513, which rates paralysis of all radicular groups. 

The Veteran was initially assigned a 40 percent rating under DC 8513 for moderate incomplete paralysis of all radicular groups.  The Veteran's right upper extremity rating was later increased to 50 percent under DC 8515 for severe incomplete paralysis of the median nerve.  There is no medical or lay evidence of record indicating severe incomplete paralysis of all radicular groups.  The only indication of severe incomplete paralysis of a right upper extremity nerve is for the median nerve, noted on the October 2011 VA examination.  As there is no evidence of severe incomplete paralysis of all radicular groups in the right upper extremity, a higher rating under DC 8513 is not warranted.    

Based on the above, the Board finds that a rating in excess of 50 percent is not warranted for peripheral neuropathy of the right upper extremity under the General Ratings Formula.  See 38 C.F.R. § 4.124a, DC 8515 (2013).  

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's peripheral neuropathy of the right upper extremity.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's peripheral neuropathy of the right upper extremity is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has impairment in motor function, sensory disturbance, and reflex loss in the right upper extremity.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that his disability affects his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board concludes that the criteria for a rating in excess of 50 percent have at no time been met for the Veteran's peripheral neuropathy of the right upper extremity.  Accordingly, staged ratings are inapplicable. See id.   

C. Peripheral Neuropathy Left Upper Extremity

The Veteran is currently assigned a 30 percent rating for peripheral neuropathy of the left upper extremity under DC 8513, which rates complete and incomplete paralysis of all radicular groups.  The Veteran is right-hand dominant.  

Under DC 8513, complete paralysis of all radicular groups is rated as 80 percent disabling for the non-dominant hand.  38 C.F.R. § 4.124a, DC 8513.  Severe incomplete paralysis is rated as 60 percent disabling, moderate incomplete paralysis is rated as 30 percent disabling, and mild incomplete paralysis is rated as 20 percent disabling.  Id.  

As noted above, peripheral neuritis is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, peripheral neuralgia is rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Also as noted above, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124.  

The Board finds the Veteran has impairment of motor function in the left upper extremity.  The October 2011 and October 2013 VA examinations found normal muscle strength in the Veteran's left elbow, wrist and hand.  However, the October 2011 VA examiner noted the Veteran had progressive loss of strength as a result of his diabetes.  

The Board finds the Veteran does not have trophic changes as a result of his peripheral neuropathy of the left upper extremity.  Neither VA examiner found trophic changes in the left upper extremity, and the Veteran's private treatment records do not reflect any such trophic changes.  The Veteran has not asserted that he has experienced trophic changes in his left upper extremity at any time during the period on appeal.  Accordingly the Board finds the Veteran's peripheral neuropathy of the left upper extremity has not been manifested by trophic changes.  

The Board finds the Veteran has sensory disturbance of the left upper extremity.  Light touch and position sense tests of the left shoulder, forearm, hand and fingers yielded normal results at both VA examinations.  However, at the October 2011 VA examination the Veteran reported severe numbness and severe parasthesias and/or dysthesias in the left upper extremity.  At the October 2013 VA examination, the Veteran reported moderate numbness in the left upper extremity.  The Veteran's lay statements and private treatment records show he has consistently reported numbness and tingling in his hands.  

The Board finds the Veteran has reflex loss in the left upper extremity.  The October 2011 VA examination found decreased reflexes in the left biceps, triceps, and brachioradialis.  The October 2013 VA examination found decreased reflexes in the left triceps, and reflexes in the left biceps and brachioradialis were absent.  Accordingly the evidence of record shows reflex loss in the left upper extremity.  

The Board finds the Veteran does not have pain as a result of his peripheral neuropathy of the left upper extremity.  The Veteran reported neither constant nor intermittent pain at his VA examinations.  The Veteran's private treatment records and lay statements do not reflect reports of pain in the left upper extremity.  Thus the evidence of record does not show pain in the left upper extremity.  

The October 2011 VA examiner indicated the Veteran had moderate incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, and moderate incomplete paralysis of the ulnar nerve in the left upper extremity.  The October 2013 VA examiner indicated the Veteran did not have an upper extremity diabetic peripheral neuropathy.  

The Veteran has impairment of motor function, sensory disturbance and reflex loss as a result of his peripheral neuropathy of the left upper extremity.  The Veteran does not have trophic changes or pain in the left upper extremity.  The Board finds that as the Veteran has impairment in three of these five areas, the October 2011 VA examiner indicated moderate incomplete paralysis in each nerve, and the October 2013 VA examiner did not indicate an upper extremity diabetic peripheral neuropathy, no higher rating is warranted under DC 8513 than the 30 percent already assigned.  

The Board finds that a 60 percent rating for a left extremity diabetic peripheral neuropathy is not warranted under DC 8513.  A 60 percent rating for the non-dominant upper extremity requires severe incomplete paralysis of all radicular groups.  There is no indication in the lay or medical evidence of record of severe incomplete paralysis of all radicular groups in the left upper extremity.  Accordingly, a 60 percent rating is not warranted.  38 C.F.R. § 4.124a, DC 8513.

The Board further finds that an 80 percent rating under DC 8513 is not warranted.   An 80 percent rating requires complete paralysis of all radicular groups.  There is no medical or lay evidence of record which reflects a finding or assertion of complete paralysis of all radicular groups.  Accordingly, an 80 percent rating is not warranted.  Id.  

The Board has also considered whether the Veteran's peripheral neuropathy of the left upper extremity could be assigned a higher disability rating under another diagnostic code.  However, moderate incomplete paralysis of a non-dominant upper extremity nerve cannot be assigned a rating in excess of 30 percent under any diagnostic code within 38 C.F.R. § 4.124a.   

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for peripheral neuropathy of the left upper extremity under the General Ratings Formula.  See 38 C.F.R. § 4.124a, DC 8513 (2013).  

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's peripheral neuropathy of the left upper extremity.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's peripheral neuropathy of the left upper extremity is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has impairment in motor function, sensory disturbance, and reflex loss in the left upper extremity.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that his disability affects his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board concludes that the criteria for a rating in excess of 30 percent have at no time been met for the Veteran's peripheral neuropathy of the left upper extremity.  Accordingly, staged ratings are inapplicable. See id.   

D. Peripheral Neuropathy Lower Extremities

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated as 20 percent disabling for each extremity under DC 8520, which rates complete and incomplete paralysis of the sciatic nerve.  

Under DC 8520, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, and flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a, DC 8520.  Severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve is rated as 40, 20, and 10 percent disabling, respectively.  Id. 

As noted above, peripheral neuritis is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, peripheral neuralgia is rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Also as noted above, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124.  

The Board finds that the Veteran's peripheral neuropathy of the right and left lower extremities has been manifested by motor impairment in both extremities.  Both the October 2011 and October 2013 VA examinations found normal strength tests in the knees and ankles.  However, the October 2011 VA examiner noted that the Veteran had experienced progressive loss of strength as a result of his diabetes.  

The Board finds that the Veteran has trophic changes in both lower extremities as a result of his diabetes.  The October 2011 VA examiner noted the Veteran had loss of lower extremity hair.  

The Board finds that there appears to be objective sensory disturbances in both lower extremities as a result of his diabetes.  The Veteran has consistently reported numbness and tingling in his legs, feet and toes.  At his October 2011 VA examination, the Veteran reported severe numbness in both lower extremities, and severe paresthesias and/or dysthesias in the right lower extremity.  The October 2011 VA examination yielded normal light touch and position sense results in both lower extremities.  At his October 2013 VA examination, the Veteran reported moderate numbness in both lower extremities, and moderate parasthesias and/or dysthesias in both lower extremities.  The October 2013 VA examination found normal light touch test results in both knees and ankles, but decreased results in both feet and toes.  The Veteran was also found to have no position sense in the right lower extremity and decreased position sense in the left lower extremity at that time.  The Board finds that this evidence taken as a whole shows the Veteran has had sensory disturbance in both lower extremities throughout the period on appeal.  

The Board finds the Veteran has reflex loss in both lower extremities.  At the October 2011 VA examination, he was found to have decreased reflexes in both ankles.  He was found to have normal reflexes in the right knee.  The VA examiner unfortunately neglected to indicate the assessment of the Veteran's left knee reflexes at that time.  At the Veteran's October 2013 VA examination, he was found to have decreased reflexes in both knees and his reflexes in both ankles were found to be absent.  The Board finds this evidence taken as a whole shows the Veteran has had reflex loss in both lower extremities throughout the period on appeal a this time.

The Board finds the Veteran's peripheral neuropathy of the lower extremities has been manifested by pain in both extremities throughout the period on appeal.  It appears from a July 2010 treatment record from Dr. M.G that the Veteran had reported leg pain prior to that date. At his October 2011 VA examination, the Veteran reported no constant or intermittent pain in either lower extremity.  At his October 2013 VA examination, the Veteran reported both constant and intermittent pain in both lower extremities.  As it is difficult to determine from this evidence whether the Veteran's peripheral neuropathy pain in his lower extremities has been periodic or constant throughout the period on appeal, the Board will afford the benefit of the doubt to the Veteran and find that he has experienced peripheral neuropathy pain in both lower extremities throughout the period on appeal.  

At the Veteran's October 2011 VA examination, the examiner indicated the Veteran had moderate incomplete paralysis of the sciatic nerve in both lower extremities, as well as moderate incomplete paralysis of the femoral nerve in both lower extremities.  At the Veteran's October 2013 VA examination, the examiner indicated the Veteran had diabetic peripheral neuropathy in both lower extremities, but did not indicate paralysis of either the sciatic or femoral nerve in either lower extremity.  

The evidence of record shows the Veteran has impairment in motor function, trophic changes, sensory disturbance, reflex loss, and pain in both lower extremities as a result of his diabetic peripheral neuropathy.  The Board acknowledges both VA examiners' findings regarding nerve paralysis, but finds that as the Veteran has impairment in each of these five areas, the Veteran's peripheral neuropathy of the lower extremities more closely approximates "moderately severe" incomplete paralysis of the sciatic nerve than "moderate" incomplete paralysis under DC 8520.  Accordingly, a 40 percent rating for both the right and the left lower extremities is warranted at this time.  38 C.F.R. § 4.124a, DC 8520.  

The Board finds that a 60 percent rating is not warranted for peripheral neuropathy of either lower extremity.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  The Veteran has never reported muscular atrophy of either lower extremity.  The Veteran's private treatment records do not reflect muscular atrophy of either lower extremity.  Neither the October 2011 nor the October 2013 VA examiner found muscular atrophy of either lower extremity.  The Board finds the Veteran's peripheral neuropathy of the lower extremities has not been manifested by muscular atrophy at any time during the period on appeal.  Thus a 60 percent rating is not warranted for either lower extremity.  

The Board finds that an 80 percent rating is not warranted for peripheral neuropathy of either lower extremity.  An 80 percent rating under DC 8520 requires complete paralysis of the sciatic nerve.  There is no lay or medical evidence of record to indicate complete paralysis of the sciatic nerve in either lower extremity.  Thus the Board finds the Veteran's peripheral neuropathy of the lower extremities has not been manifested by complete paralysis of the sciatic nerve in either extremity at any time during the period on appeal, and an 80 percent rating is not warranted for either lower extremity under DC 8520.  

The Board has also considered whether the Veteran's peripheral neuropathy of the lower extremities could be assigned a higher disability rating under another diagnostic code. However, incomplete paralysis of a lower extremity nerve cannot be assigned a rating in excess of 40 percent under any diagnostic code within 38 C.F.R. § 4.124a.  

Based on the above, the Board finds that a 40 percent rating, but no higher, is warranted for peripheral neuropathy of each lower extremity under the General Ratings Formula.  See 38 C.F.R. § 4.124a, DC 8520 (2013).  

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's peripheral neuropathy of the lower extremities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's peripheral neuropathy of the lower extremities is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has impairment in motor function, trophic changes, sensory disturbance, reflex loss and pain.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that his disability affects his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board concludes that the criteria for ratings in excess of 40 percent have at no time been met for the Veteran's peripheral neuropathy of the lower extremities.  Accordingly, staged ratings are inapplicable. See id.   

E. TDIU

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned when, in the judgment of the rating agency, the veteran is unable to secure or follow a substantial gainful occupation as the result of his service-connected disabilities.  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployablity must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  

In this case, while the Veteran's is in his 80's, he is also currently at a 90% rating, with a bilateral factor of 7.8%, and the Board has granted two higher ratings in this decision.  Further discussion is simply unwarranted.  Further delay in this case would be unjustifiable.  

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims of entitlement to increased evaluations for diabetes mellitus and diabetic peripheral neuropathy of both upper and both lower extremities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  May 2011 and January 2012 letters satisfied these requirements prior to initial adjudication of the Veteran's claims in February 2012.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in October 2011 and October 2013.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports both provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate to rate the disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The October 2011 and October 2013 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an initial evaluation in excess of 50 percent for diabetic peripheral neuropathy of the right upper extremity is denied.  

Entitlement to an initial evaluation in excess of 30 percent for diabetic peripheral neuropathy of the left upper extremity is denied.  

Entitlement to an initial evaluation of 40 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity is granted.  

Entitlement to an initial evaluation in excess of 40 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity is granted.  

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


